NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN ROBERT DEMOS, Jr.,                         No. 20-35421

                Plaintiff-Appellant,            D.C. No. 4:20-cv-05071-TOR

 v.
                                                MEMORANDUM*
WILLIAM J. SMITH, Medical Director,
Washington State Penitentiary; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Washington state prisoner John Robert Demos, Jr. appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a district court’s dismissal pursuant to a contempt order. In Re


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fillbach, 223 F.3d 1089, 1090 (9th Cir. 2000). We affirm.

      The district court did not abuse its discretion by dismissing Demos’s action

because Demos’s action was within the scope of the district court’s contempt

order. See Demos v. U.S. Dist. Ct. for East. Dist. of Wash., 925 F.2d 1160, 1161

(9th Cir. 1991) (confirming that the Eastern and Western Districts of Washington

have entered final prefiling orders against Demos restricting Demos’s permission

to file certain actions); Demos v. McNichols, No. 91-CV-00027-LRS (E.D. Wash.

Aug. 26, 1991) (issuing contempt order barring Demos from initiating actions in

the Eastern District of Washington); see also In Re Fillbach, 223 F.3d at 1091

(litigant may not avoid a vexatious litigant order by filing suit in a different venue).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court because

they are not part of the record on appeal. See United States v. Elias, 921 F.2d 870,

874 (9th Cir. 1990).

      AFFIRMED.




                                           2                                      20-35421